DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
As previously set forth: The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
As previously set forth: Applicant's election with traverse of group I, acrylamide, acrylic acid in the reply filed on 3/23/21 is acknowledged.  The traversal is on the ground(s) that a search of both groups would not be a serious burden.  This is not found persuasive because the groups are drawn to distinct inventions of composition and method of use.  The method of use can be performed with other distinct compositions such as fracturing compositions, acidizing compositions and the like.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 8, 10-14, 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/23/21.
It is noted that the water soluble polymer was elected to be acrylamide-acrylic acid.  Thus, when acrylic acid is deleted from new claim 25 (because it fails to further limit claim 1) the claim will be withdrawn as being drawn to non-elected species.

Priority
As previously set forth: The claims have a priority date of that of the provisional application dated 2/16/07.

Response to Arguments/Amendments
Applicant argues Philips is concerned with an exact amount of an emulsifier system having an HLB number to produce a specific solubility rate.  Applicant argues that using any alternatives would potentially cause unpredictable changes to Philips system.
The Examiner disagrees.  As set forth below, Phillips does not disclose all the particular surfactants, emulsifiers and additives in the emulsion.  If Philips had exacting requirements for the particular surfactants, emulsifiers and additives then Philips would have been more specific as to these elements therein.  The hydrophobic liquids of Philips are “selected from a large group of organic liquids…”.  The preparation of the water in oil emulsion occurs “with the addition of a suitable water-in-oil emulsifying agent” and 10 different patents are cited under that section that have suitable methods of preparing the emulsions.  The emulsifier is chosen from an emulsifier system which is either a water-in-oil emulsifying agent or a water-in-oil emulsifying agent in combination with an oil-in-water emulsifying agent.  These disclosures of Philips do not point to a rigid, non-substitutable system that would be unpredictably changed when using surfactants, emulsifiers and additives that are known in the art to be used to make the emulsions of Philips.  As such arguments therein are not found persuasive.
Applicant argues there are two significant unexpected advantages in the invention.  One being that the claimed invention produces the same (plus or minus 12.9%) viscosity build as the prior art using 15-50 wt% less polymer.  Applicant sites Emulsions A and B [0096-0097] as evidence.
The Examiner disagrees.  The only comparable Runs in [0096-0097] are runs wherein the Active Dose is the same.  When comparing Runs wherein the Active Dose is the same (Run 1 & 6, Run 4 &9) you see approximately comparable viscosities.  This is expected since the same amount of polymer is in the end solution.  One cannot compare Run 1 & Run 2 because you don’t have the same amount of active polymer.  Further, the results of comparing Run 1 & 2 yields a predictable result, e.g. a solution having less Active Polymer (Run 2) has a lower viscosity after hydration than a solution having more Active Polymer (Run 1).  The Examiner does not find any unexpected results or trends, and only finds the data in the table to give expected trends/properties.  As such arguments herein are not found persuasive.
Applicant argues there is a better viscosity build for lower amounts of polymer, e.g. Emulsions A & C [0096-0097].  
The Examiner disagrees.  Looking at Run 3 (Emulsion C), the viscosity is higher initially than at the end, all the other runs for Emulsion C have about the same values from start to finish.  Emulsion A has no significantly different effect, see Runs 4 and 7 wherein it is about the same start to finish.  The Examiner finds no clear trends of improved viscosity build stemming from the table for [0096-0097].  There is one specific embodiment that has unexpected results, and the claims in the parent were amended to be commensurate in scope with such.  The Examiner has not found there to be 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 15, and their dependents, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The property/future intended use of claims 1 and 15 has been amended to recite “plus or minus 12.9%”, however the “first specified amount” and “second specified amount” and the amount of polymer in the emulsion are all broad.  The value of 12.9% 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 recites the limitation "the friction reducing treatment solution" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claim 1 already requires ammonium salt (more narrow that the “a salt” of claim 23), 4-methoxyphenol (more narrow than the “at least one of an inhibitor” of claim 23) and an ethoxylated C12-C16 alcohol (more narrow than the “an inverting surfactant” of claim 23).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 already requires acrylic acid as a monomer in the copolymer, thus having acrylic acid fails to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5, 6, 15, 21-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips (US 4252706) in view of Chatterji (US 7004254).


Phillips discloses water-in-oil emulsions comprising water soluble polymers which are inverted in treatment fluids to disperse the polymer therein (abstract).  The emulsion may have from 5-60% polymer (Column 2 line 49), 20-90% water (Column 2 line 53), 5-75% hydrophobic liquid (Column 2 line 57) and emulsifying agents (Column 2 line 60).  The above 5-60 wt% polymer embraces and thus renders obvious the 10-25 wt% polymer requirement of the claims.  See In re Wertheim.  The polymer may be a copolymer of acrylamide and acrylic acid (Column 3 line 39) wherein the acrylamide may be from 5-95% of the polymer (Column 3 line 43) and the acrylic acid may be 5-95% of the copolymer (Column 3 line 47).  Such embraces the polymer wt% requirements of the claim.  The hydrolyzing requirements of claim 1 are a product by process limitation, e.g. the end product after hydrolyzing is an acrylamide-acrylic acid copolymer, thus the copolymer of Phillips meets such.  The process of making is not pertinent unless Applicant shows a distinct product is produced.  The water-in-oil ratio may be from 1-2.75 (e.g. 1:1 to 2.75:1), Column 3 line 16, embracing the requirements of claim 1. When making the emulsions, an emulsifier (e.g. surfactant) is provided in the water of the system (Column 8 lines 59-60), thus, elements above embrace and render prima facie obvious, in light of the overlapping nature of the ranges with the claims, the emulsion, ratio, oil phase/hydrophobic liquid, aqueous phase/polymer/surfactant requirements of claim 1.  See In re Wertheim.  
Phillips includes elements as set forth above.  Phillips discloses water-in-oil emulsions comprising acrylamide copolymers with hydrophobic oil phase, water phase and surfactants.  The composition is used to reduce friction in well bore fluids (Column 2 lines 2-3).  Phillips does not disclose all the particular surfactants, emulsifiers and additives in the emulsion.
Chatterji discloses friction reducing copolymers of acrylamide (abstract) that are produced in water-in-oil emulsions (Column 5 line 43) for adding to treatment compositions.  These are thusly the same type (acrylamide copolymers and water-in-oil emulsions) and use (friction reducing) as Phillips.  The composition comprises hydrocarbon solvents such as paraffin hydrocarbons, napthene hydrocarbons and mixtures thereof (Column 5 lines 61-63), emulsifiers such as tall oil fatty acid diethanolamide, polyoxyethylene (5) sorbitan monooleate and sorbinate monooleate (Column 6 lines 16-22) wherein a combination of these three emulsifiers is preferred (Column 7 lines 19-23), salts such as ammonium chloride to increase the stability of the emulsion (Column 6 lines 39-42), inhibitors to prevent premature polymerization of the monomers such as 4-methoxyphenol (Column 6 lines 48-59) and inverters (Column 6 line 64) such as C12-C16 ethoxylated alcohols (Column 7 lines 5-8).  These meet all the emulsion additives of the claims.  Chatterji thusly teaches all these additives to be suitable for use for water-in-oil acrylamide copolymer compositions used as friction reducing additives.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Phillips the use of mixtures of paraffin and napthene oils, emulsifiers such as the combination of tall oil fatty acid diethanol amine, polyoxyethylene (5) sorbitan monooleate and sorbitan monooleate and additives such as ammonium chloride, 4-methoxyphenol and C12-C16 ethoxylated alcohols, as taught by Chatterji, since these are all recognized in the art as suitable additives for water-in-oil friction reducing compositions.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.
Regarding the property of claim 1, since the composition requirements are embraced by the reference, the property must also be embraced.  One expects that if you are comparing compositions comprising the same amount of polymer in the final treatment composition (e.g. after introduction/inversion into the final fluid) that you will have comparable results, not matter how much polymer is in the emulsion to begin with.  
The MW of the polymer may be 20,000,000 or more (Column 4 line 2), as required by claim 5.  Since the composition requirements are met the viscosity property must be embraced by Phillips, as required by claim 6.  Elements above meet the requirements of claim 15.
Terminal Disclaimer
As previously set forth: The terminal disclaimer filed on 7/21/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 105842777 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451.  The examiner can normally be reached on Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ALICIA BLAND/Primary Examiner, Art Unit 1768